Exhibit 10.25

 

EXCLUSIVITY AGREEMENT

 

This EXCLUSIVITY AGREEMENT (this “Agreement”), is entered into, as of January
21, 2004, between Trump Hotels & Casino Resorts, Inc., a Delaware corporation
(the “Company”), and DLJ Merchant Banking Partners III, L.P., a Delaware limited
partnership (“DLJMB”).

 

The parties have engaged in preliminary, non-binding discussions regarding the
terms of a possible transaction between the Company and DLJMB pursuant to which
DLJMB would make a substantial equity investment in the Company in connection
with a restructuring of the debt securities of the Company’s subsidiaries (the
“Transaction”).

 

As a condition to pursuing the Transaction, DLJMB has requested that the Company
enter into this Agreement and the Company is willing to do so.

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, and intending to be legally bound, the parties hereto agree as
follows:

 

1. Exclusivity. DLJMB is aware that, prior to the date of this Agreement, the
Company has had several discussions with one or more third parties concerning a
possible transaction or transactions which may or may not be similar to the
Transaction proposed by DLJMB. Notwithstanding the foregoing, the Company agrees
that it shall not, and shall not permit any of its respective subsidiaries or
affiliates, and will cause its respective officers, directors, employees, agents
and representatives (including Donald J. Trump) not to, at any time during the
sixty (60) day period commencing on the date hereof (the “Exclusivity Period”),
directly or indirectly, (a) solicit, initiate or encourage submission of further
proposals or offers from any person, other than DLJMB, relating to any
acquisition or purchase of all or a significant portion of the assets of,
including any river boat or other gaming facility or any contract to manage any
gaming facility, or any equity interest in, the Company, any of its subsidiaries
or affiliates controlled by the Company or any business combination involving
the Company or any of its subsidiaries or affiliates controlled by the Company,
or the declaration or payment of any dividend or any change in the public debt
or capital structure of the Company or any of its subsidiaries or affiliates
controlled by the Company, (b) further participate in any negotiations
regarding, or furnish to any other person any additional non-public information
with respect to, or otherwise further cooperate in any way with, or assist or
participate in, facilitate or encourage, any effort or attempt by any other
person other than DLJMB to do or seek any of the foregoing. During the
Exclusivity Period, (x) the Company shall promptly advise DLJMB if any such
proposal or offer, or any inquiry or contact with any person with respect
thereto, is made, shall promptly inform DLJMB of all the terms and conditions
thereof, and shall furnish to DLJMB copies of any such written proposal or offer
and the contents of any communications in response thereto (it being understood
that the Company shall not be required to take any action pursuant to

 



--------------------------------------------------------------------------------

this clause (x) that would violate any pre-existing confidentiality obligation
enforceable against the Company), and (y) the Company shall not waive any
provisions of any “standstill” agreements between the Company and any party.
During the Exclusivity Period, the Company shall not, without the consent of
DLJMB, enter into, or commit to enter into, any material transaction outside the
ordinary course of business or any transactions of the type described in
Paragraph 1(a). In addition, the Company agrees that it will immediately cease,
from the date hereof through the end of the Exclusivity Period, any existing
discussions or negotiations with any party other than DLJMB or its affiliates
that relate to, or may reasonably be expected to lead to, any transaction
outside of the ordinary course of business, consistent with its past practices,
or any transaction of the type described in Paragraph 1(a). The Company shall
have the right to terminate the Exclusivity Period upon five (5) days prior
written notice to DLJMB if DLJMB terminates discussions regarding the potential
Transaction or otherwise abandons or ceases to actively pursue the Transaction
prior to the expiration of the Exclusivity Period. If DLJMB notifies the Company
that DLJMB is terminating discussions regarding the potential Transaction, then
the Company shall have the right to immediately terminate the Exclusivity
Period.

 

2. Access. Upon reasonable advance notice to the Company, the Company shall
allow DLJMB and its representatives full and complete access to the assets and
the books, records and documents of the Company and its subsidiaries and
affiliates during normal business hours or such other hours as the Company and
DLJMB shall agree and subject to the reasonable rules of the Company, and the
Company shall make available (subject to the same conditions) the officers,
employees, attorneys, independent accountants and other agents of the Company
and its subsidiaries and affiliates to discuss the business, condition
(financial or otherwise) or prospects of the Company in furtherance of the
Transaction. Such access and information shall be subject to the terms of the
confidentiality agreement between the Company and DLJMB dated as of September
29, 2003.

 

3. Publicity. This Agreement is intended to be confidential and its existence
shall not be disclosed by DLJMB or the Company to any person unless required by
law or the rules or regulations of the New York Stock Exchange or unless
requested by any regulatory agency, including, but not limited to, any gaming
authority or agency; provided, however, that the foregoing shall not prohibit a
party from making any such disclosure to any of the following (“Permitted
Recipients”): (i) officers and directors of such party or any subsidiary, (ii)
agents and advisors of such party or its subsidiaries (including legal, tax and
financial advisors), (iii) applicable gaming authorities in connection with
requesting approval for the proposed Transaction, and (iv) any other person with
the prior consent of the other parties. In the event the Company determines that
any public announcement of this Agreement is required, the Company shall afford
DLJMB the opportunity to review and comment on such public announcement prior to
its release. In any event, if any party discloses, without the prior written
consent of the other parties, the fact that discussions concerning a Transaction
between the parties are taking place or the status or terms of any possible
Transaction to any person other than a

 

2



--------------------------------------------------------------------------------

Permitted Recipient, then DLJMB (in the case of a disclosure by the Company or
any of its Permitted Recipients described in clause (i) or (ii) of the
definition thereof) or (ii) the Company (in the case of a disclosure by DLJMB or
any of its Permitted Recipients described in clause (i) or (ii) of the
definition thereof) may terminate discussions concerning the Transaction and the
Exclusivity Period.

 

4. Expenses. The Company agrees to reimburse DLJMB, but only if the Transaction
is consummated, for all reasonable and accountable out-of-pocket expenses
(including without limitation the fees, charges, disbursements and expenses of
financial advisors, accountants, consultants, attorneys and other advisors)
incurred by DLJMB and paid to third parties (which shall include CSFB and its
affiliates other than DLJMB) by DLJMB in connection with the Transaction (the
“Transaction Expenses”). Reimbursement of the Transaction Expenses shall be made
out of the proceeds of the Transaction based upon the submission by DLJMB to the
Company of an invoice for such Transaction Expenses. In the event that the
Company materially breaches its obligations under this Agreement, the Company
shall reimburse DLJMB for the Transaction Expenses regardless of whether the
Transaction is consummated.

 

5. No Agreement Regarding the Transaction. There are no legally binding
obligations among the parties relating to the Transaction except those
specifically set forth herein. Each party acknowledges and agrees that this
Agreement expresses the parties’ interests in continuing discussions regarding
the Transaction and is not intended to, and does not, create any legally binding
obligation on any party to consummate the Transaction. Such an obligation will
arise only upon the negotiation, execution and delivery of final definitive
agreements relating to the Transaction in form and substance satisfactory to the
parties and their respective counsel. Neither the discussions or negotiations
between the parties hereto nor this Agreement is intended to, and they do not,
create any fiduciary or other special duties or obligations between the parties
hereto other than those specifically set forth herein, including any implied
covenant of good faith or fair dealing.

 

6. Non-Assignability. This Agreement shall not be assignable without the prior
written consent of the non-assigning party.

 

7. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of Delaware.

 

8. Entire Agreement. This Agreement constitutes the entire agreement between the
parties with respect to the subject matter hereof and supersedes any prior oral
or written agreements related thereto.

 

9. Amendments and Waivers. Neither this Agreement nor any of the terms hereof
may be terminated, amended or waived orally, but only by an instrument in
writing signed by the party against which enforcement of the termination,
amendment or waiver is sought. The performance or observance of any provision of
this Agreement may

 

3



--------------------------------------------------------------------------------

be waived in whole or in part and any period of time relating to such
performance or observance may be extended from time to time, as agreed by the
parties hereto.

 

10. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, and it shall not be necessary in
making proof of this Agreement to produce or account for more than one such
counterpart.

 

11. Termination. This Agreement will terminate upon the earliest of (a)
termination or expiration of the Exclusivity Period in accordance with the terms
hereof, (b) execution by the parties of definitive agreements with respect to a
Transaction or (c) such earlier date as may be agreed upon by the parties
hereto. Notwithstanding the foregoing, in the event this Agreement is
terminated, the parties hereto agree that the provisions of Sections 3, 5, 7, 11
and the last sentence of Section 4 hereof shall survive any such termination and
shall continue in full force and effect.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
duly executed on its behalf by its officer thereunto duly authorized, all as of
the day and year first above written.

 

TRUMP HOTELS & CASINO RESORTS, INC. By:   /S/    SCOTT C. BUTERA    

--------------------------------------------------------------------------------

Name:

  Scott C. Butera

Its:

  Executive Vice President DLJ MERCHANT BANKING PARTNERS III, L.P.   By: DLJ
Merchant Banking III, Inc., its Managing General Partner By:   /S/    STEVE
RATTNER    

--------------------------------------------------------------------------------

Name:

  Steve Rattner

Its:

  Authorized Signatory

 

 

5